DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki (US PG Pub. No. 2013/0145735) in view of Blanchard (US Pat. No. 5,976,476) and Morita (US PG Pub. No. 2003/0170160) or, alternatively, over Blanchard in view of Motoki and Morita for the reasons discussed in the previous Office Action. 

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of Blanchard and Brown (US PG Pub. No. 2003/0167758) or, alternatively, over Blanchard in view of Motoki and Brown for the reasons discussed in the previous Office Action.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of Blanchard and Ohno (US PG Pub. No. 2004/0055265) or, alternatively, over Blanchard in view of Motoki and Ohno for the reasons discussed in the previous Office Action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motoki, Blanchard, and Morita or Brown or Ohno, as applied to claim 1, and further in view of Wan (US Pat. No. 4,714,694) for the reasons discussed in the previous Office Action.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but are not persuasive.
Applicant has argued that, based on Blanchard's teachings, one of ordinary skill in the art would either make an entire honeycomb from Blanchard's ceria-containing material or would only use the material in a wash coat on Motoki's honeycomb structure.  However, as Applicant has pointed out, Blanchard teaches that his material can be shaped into various structures, including honeycombs.  After teaching that the material can be applied to any support used in the field of catalysis, including a number of different ceramics, Blanchard teaches that the material can also be used as a coating, such as a wash coat, on a ceramic monolith (col. 8, ln. 11-16).  By stating that the material may also be applied as a coating, Blanchard makes clear that his previous statement about "applying" the material to any catalytic system, including various ceramics, is distinguished from "coating" the material onto a monolith.  A reasonable interpretation of Blanchard's statements is that his material may either be combined with a ceramic used in the field or coated onto a ceramic used in the field.  Due to the advantages Blanchard teaches about his ceria-containing material and the fact that he teaches it can be used with/in/on various ceramics and honeycombs, and Motoki's 
Applicant has further argued that if Motoki and Blanchard's teachings were combined, it would result in Motoki's honeycomb being coated with Blanchard's material.  However, it would have been obvious for the reasons discussed above and in the rejections to use Blanchard's ceria-containing particles as the ceria component in the mixture used to form Motoki's honeycomb for the reasons discussed in the rejections.  Furthermore, even if one were to consider Blanchard to only teach a ceria material-containing coating (which is not the case), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As previously discussed, Motoki teaches to include a ceria component in his ceramic mixture and Blanchard teaches a ceria component that is particularly beneficial in catalyst structures.  Therefore, it would have been obvious in view of the two references to include Blanchard's ceria-containing particles in a mixture with cordierite used to form a honeycomb due to the advantages disclosed by the prior art. 
2/g) area because it would instead have the specific surface area of Comparative Example 3, which is 0.222 m2/g. Based on this conclusion, Applicant has further argued that there would be no need to modify Motoki and Blanchard's honeycomb to have a specific surface area according to Brown or Ohno because they each teach a range that includes the specific surface area of Comparative Example 3.  However, as noted above, the rejections are not based on a wash-coated structure and, therefore, discussion of the features of an exemplified wash-coated structure (Ex. 3) are not applicable.  As also noted above and in the rejections, a honeycomb structure that was made from a mixture including cordierite and Blanchard's ceria-containing particle would have been obvious in view of the prior art.  Applicant has provided no evidence demonstrating that such a structure would fail to have the recited specific surface area. Furthermore, it would have been obvious for the reasons discussed in the rejections to configure the prior art honeycomb structure to have a specific surface area falling anywhere in the ranges taught by Brown and Ohno, including greater than 0.235 m2/g, because Brown and Ohno teach that those ranges are beneficial and appropriate.  
Applicant has also argued that Brown's teachings of honeycomb structures having a specific surface area of less than 1 m2/g, including about 0.3 m2/g, are just general requirements for honeycombs and that the rejections have not established that it would be possible to configure Motoki and Brown's honeycomb to have a specific surface area in this range, including 0.3 m2/g.  However, as noted above and in the rejections, the prior art adequately motivates using a mixture including cordierite and 2/g, including 0.3m2/g. Therefore, based on the prior art, one of ordinary skill in the art would be motivated to make a honeycomb structure meeting the recited compositional requirements with a specific surface area rendering obvious the recited range.  There is no apparent reason to believe that one of ordinary skill in the art (i.e. a person capable making ceramic precursor mixtures that will achieve desired ceramic structures with a desired compositions, porosities, strengths, thermal properties, etc.) would be unable to make such a structure, particularly regarding forming a honeycomb with the recited specific surface area, which is in the range Brown teaches is "typical" (par. 128).  Aside from pointing to a structure that is not commensurate with what is discussed in the rejections, Applicant has provided no evidence to support this assertion.  
Applicant has further argued that it would not have been obvious to modify Motoki and Blanchard's honeycomb to have a specific surface area in the range taught by Morita because Morita's structure is made by a process involving calcining at a lower temperature than the sintering operation of Motoki.  However, as discussed in the rejections, Morita teaches distinct advantages to configuring a honeycomb structure to have a large specific surface area in the range of 20 to 300 m2/g, which would motivate one of ordinary skill in the art to configure Motoki and Blanchard's honeycomb to have a specific surface area in this range. Additionally, as Applicant has pointed out, Morita does teach a method of achieving the large surface area and, if one of ordinary skill in the art desired to make/prioritized making a honeycomb having a large surface area, 2/g, that meets the claim limitations.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784